Walker, J.
The appellant is charged with stealing one mule, of the value of fifty dollars, and one saddle valued at twenty-five dollars, the property of Harry Mus-grove. The proof shows the general ownership of the property to have been in Bennett Musgrove, but it also shows a special ownership of the property in Harry Mus-grove. Where there is a general ownership in one person and a special in another, in the property stolen, the indictment may lay the property in either. (2 Bishop’s Crim. Prac., 720; Langford v. The State, 8 Texas, 105.)
We deem this a sufficient notice of the errors assigned in this case. ■
The judgment of the District Court is affirmed. ■
Affirmed.